Citation Nr: 1611725	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  14-22 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss. 

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 

INTRODUCTION

The Appellant had service with the Army National Guard from March 1956 to August 1962. 

These matters come before the Board of Veterans' Appeals (Board) from a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. A February 2011 rating decision that denied service connection for bilateral hearing loss was not appealed, nor was new and material evidence received within one year of the rating decision.

2. Evidence received since the final February 2011 rating decision is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Appellant's claim of entitlement to service connection for bilateral hearing loss.

3. The evidence is at least in relative equipoise as to whether the Appellant's bilateral hearing loss is related to service. 

4. The evidence is at least in relative equipoise as to whether the Appellant's tinnitus is related to service.





CONCLUSIONS OF LAW

1. The February 2011 rating decision is final. 38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302,  20.1103 (2015).

2. Evidence submitted to reopen the claim of entitlement to service connection for bilateral hearing loss is new and material, and the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3. Resolving any doubt in the Appellant's favor, the criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4. Resolving any doubt in the Appellant's favor, the criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As the Board grants entitlement to service connection for bilateral hearing loss and tinnitus, which constitutes a complete grant of the Appellant's claims, no discussion of VA's duty to notify or assist is necessary.

New and Material Evidence

The Appellant seeks to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A shall be construed to require VA to reopen a claim that has been disallowed, except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108. See 38 U.S.C.A. § 5103A (f) (2014). Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim. 38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA. 38 C.F.R. § 3.156(a) (2015). Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id.  

The United States Court of Appeals for Veterans Claims (Court) has held that new evidence may be sufficient to reopen a claim if it can contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim. Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992). The Board must first determine whether the veteran has presented new and material evidence under 38 C.F.R. § 3.156(a) (2015) to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014). Elkins v. West, 12 Vet. App. 209 (1999). Then the Board may proceed to evaluate the merits of the claim after ensuring that VA's duty to assist has been fulfilled. See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). The law should be interpreted to enable reopening of a claim, rather than to preclude it. See Shade v. Shinseki, 24 Vet. App. 110 (2010). To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record. Id.  

Here, the Appellant filed a claim for entitlement to service connection for bilateral hearing loss in August 2010. This claim was denied in a February 2011 rating decision upon the RO's determination that the Appellant's current bilateral hearing loss was not connected to service. This rating decision was not appealed, and the Appellant did not submit documentation constituting new and material evidence within the one-year appeal period. Accordingly, the February 2011 rating decision is final. 38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

In August 2013, the Appellant filed a petition to reopen his claim of entitlement to service connection for bilateral hearing loss. A January 2014 rating decision reopened the Appellant's claim on the basis of new and material evidence, but confirmed and continued the previous denial of the claim on its merits. However, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Appellant's claim. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (holding that Board reopening is unlawful when new and material evidence has not been submitted). As the February 2011 rating decision is the last final disallowance regarding this claim, the Board must review all of the evidence submitted since that time to determine whether the Appellant's claim should be reopened and readjudicated on a de novo basis. The credibility of the new evidence is presumed for the purpose of determining whether the new evidence is material. Justus, 3 Vet. App. at 512-13.

Evidence associated with the claims file since the February 2011 rating decision includes an August 2013 private physician's letter, and August 2013 and February 2014 lay statements from the Appellant. These documents qualify as new evidence because they were not of record at the time of the February 2011 rating decision.

Further, the collective evidence raises a reasonable possibility of substantiating the Appellant's claim for entitlement to service connection for bilateral hearing loss. The August 2013 and February 2014 lay statements identify an in-service event related to the Appellant's current hearing loss. Further, the August 2013 private physician's letter addresses the possible causal link between the Appellant's reported in-service event and his current bilateral hearing loss. Accordingly, the collective evidence is material because it relates to unestablished facts necessary to substantiate the Appellant's claim.   

As such, the Board finds that new and material evidence has been received since the prior final denial of the Appellant's claim to entitlement to service connection for bilateral hearing loss in February 2011, and the claim is thus reopened. Shade, 24 Vet. App. at 117. 

Service Connection

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. Shedden v. Principi, 381 F.3d 1163 (2004).

Typically, a disability will be service-connected if it was incurred or aggravated in the line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2014); 38 C.F.R. §§ 3.1(k), 3.303 (2015). Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(21) and (24) (West 2014); 38 C.F.R. § 3.6(a) (2015). ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes, and includes full-time duty performed by members of the National Guard of any state. 38 U.S.C.A. § 101(21), (22) (West 2014); 38 C.F.R. § 3.6(c)(1) (2015). Active military, naval, or air service also includes any period of inactive duty for training (INACDUTRA) during which the individual was disabled or died from an injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2015). INACDUTRA means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any state. 38 U.S.C.A. § 101(23) (West 2014); 38 C.F.R. § 3.6(d) (2015). 

As the Appellant is contending that his bilateral hearing loss and tinnitus are due to acoustic trauma, the distinction between whether the Appellant had ACDUTRA or INACDUTRA is not crucial in this case, because the regulations provide for service connection for an injury (i.e. acoustic trauma) incurred during either type of duty training. See 38 U.S.C.A. §§ 101(21), (22), (24) (West 2014); 38 C.F.R. §§ 3.6(a), (c)(1) (2015). Accordingly, the Board will now undertake a service connection analysis.

Bilateral Hearing Loss

The Appellant contends that service connection is warranted for bilateral hearing loss. 

First, the record indicates that the Appellant has a hearing loss disability for VA purposes. Hearing loss is considered a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores, using the Maryland CNC test, are less than 94 percent. 38 C.F.R. § 3.385 (2015). At a January 2011 VA audiological examination, the Appellant's audiometric results were as follows:

Hertz
500
1000
2000
3000
4000
Right Ear
40
45
40
95
105
Left Ear
25
55
30
100
105

Additionally, the Appellant registered speech recognition scores of 68 percent for his right ear and 72 percent for his left ear. Accordingly, the first Shedden element has been met.

Further, the Appellant has repeatedly reported an in-service event relating to his hearing. Specifically, the Appellant has reported that during Army training, he was required to shoot machine guns and howitzers from underneath a tin roof for an extended period of time, during which his ears began to bleed and he lost his hearing. The Appellant stated that the subsequent hearing loss was so severe that he was medically discharged from service.   

The Board finds the Appellant's lay statements to be competent and credible. The Appellant's reports of this event are consistent throughout the claims file, and the Appellant is competent to report that which he perceives through his senses. Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses). Further, the Appellant's Report of Separation and Record of Service confirms his assignment to an artillery unit, and reflects that the Appellant was discharged for a medical disability in August 1962. As such, the Appellant's description of the in-service event is consistent with the nature of his service. Accordingly, the Board finds competent evidence of an in-service event, such that the second Shedden element has been met. 

Finally, there is sufficient evidence of a nexus between the Appellant's current bilateral hearing loss and the reported in-service event. In an August 2013 letter, Dr. Fahrenbrook opined that it was at least as likely as not that the Appellant's current hearing disability was caused by the reported in-service noise exposure. In making this determination, Dr. Fahrenbrook clearly references the Appellant's medical history, service history, and current symptomatology. 

While the record does not indicate that Dr. Fahrenbrook reviewed the Appellant's entire claims file, it would appear that Dr. Fahrenbrook was well informed regarding the Appellant's pertinent history in offering her nexus opinion. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes to the probative value to a medical opinion). While Dr. Fahrenbrook' opinion appears to be based largely upon lay statements provided by the Appellant, the Board has found these statements to be credible. Accordingly, the Board finds that Dr. Fahrenbrook's positive nexus opinion is based upon accurate factual premises and is afforded significant probative weight. Accordingly, the third Shedden element has been met.

Upon careful review of the record and resolving all doubt in favor of the Appellant, the Board finds, based upon the medical and satisfactory lay evidence set forth above, that the Appellant's current bilateral hearing loss was incurred during service. Thus resolving all reasonable doubt in favor of the Appellant, service connection for bilateral hearing loss is warranted. 38 C.F.R. § 3.102 (2015). See also 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Tinnitus

The Appellant further contends that service connection is warranted for tinnitus. 

In this case, there is competent evidence of a current disability, as the Appellant reported to Dr. Fahrenbrook that he was experiencing the symptoms of tinnitus. See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (asserting that a layperson is capable of observing tinnitus). There is also competent evidence of an in-service event, for those reasons set forth above. Accordingly, both the first and second Shedden elements have been met. 

Concerning the third Shedden element, there is conflicting evidence of record. The Appellant's January 2011 VA examiner noted that tinnitus was not reported at that time, nor was there evidence of this condition contained in the record. However, the Appellant reported to Dr. Fahrenbrook that his tinnitus onset at the time of his in-service acoustic trauma and continued ever since. The Appellant's competent and credible testimony meets the nexus criteria set forth in 38 C.F.R. § 3.303(d) (2015), as it indicates that his tinnitus is causally related to in-service acoustic trauma. The Court recently held that tinnitus is an organic disease of the nervous system under 38 C.F.R. § 3.309 and therefore service-connection can be granted based on competent and credible evidence of continuity of symptomatology. See Fountain v. McDonald, 27 Vet. App. 258 (2015). Additionally, in his August 2013 letter, Dr. Fahrenbrook opined that the Appellant's current tinnitus was at least as likely as not connected to his period of service upon his thorough review of the Appellant's medical history, service history, and current symptomatology. See Nieves-Rodriguez, 22 Vet. App. at 302-04. Accordingly, the third Shedden element has been met.

Therefore, resolving all reasonable doubt in favor of the Appellant, service connection for tinnitus is warranted.  38 C.F.R. § 3.303 (2015).


ORDER

New and material evidence having been submitted, the Appellant's claim for entitlement to service connection for bilateral hearing loss is reopened.

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


